Case 6:20-cv-01220-WWB-LRH Document 86 Filed 03/25/21 Page 1 of 3 PageID 693




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA


 JOHN DOE,                                       Case No. 6:20-cv-01220-WWB-LRH

 Plaintiff,                                       Judge: BERGER

 v.                                               REQUEST FOR ORAL
                                                  ARGUMENT ON MOTION FOR
 EMBRY-RIDDLE AERONAUTICAL                        PRELIMINARY INJUNCTION
 UNIVERSITY, INC.

 Defendant



        Pursuant to Local Rule 3.01(h), Plaintiff John Doe respectfully requests oral

argument on Plaintiff’s Motion for a Preliminary Injunction. (Doc#85.) Plaintiff believes

that sixty to ninety minutes should be sufficient for oral argument.

        Plaintiff further requests that the Court schedule oral argument for telephone or

videoconference.




                                             1
Case 6:20-cv-01220-WWB-LRH Document 86 Filed 03/25/21 Page 2 of 3 PageID 694




                                    FOR PLAINTIFF:

                                    /s/ Joshua Engel
                                    Joshua Adam Engel (OH 0075769)
                                    (TRIAL COUNSEL) Pro hac vice
                                    Anne Tamashasky (OH 0064393)
                                           Pro hac vice
                                    Scott O’Reilly (OH ____)
                                    ENGEL AND MARTIN, LLC
                                    4660 Duke Drive, Ste. 101
                                    Mason, OH 45040
                                    (513) 445-9600
                                    (513) 492-8989 (Fax)
                                    engel@engelandmartin.com

                                    Lori A. Sochin (FL 013048)
                                    LUBELL | ROSEN
                                    1 Alhambra Plaza, Suite 1410
                                    Coral Gables, FL 33134
                                    (305) 655-3425
                                    (305) 442-9047
                                    las@lubellrosen.com


                                CERTIFICATE OF SERVICE

        This certifies that the foregoing was filed electronically on March 25, 2021. Notice
of this filing will be sent to all parties by operation of the Court’s electronic filing system.


                                                   ____/s/ Joshua Engel ______
                                                   Joshua Adam Engel (Ohio No.
                                                   0075769)
                                                         pro hac vice




                                               2
Case 6:20-cv-01220-WWB-LRH Document 86 Filed 03/25/21 Page 3 of 3 PageID 695




                                              pro hac vice




                                     3
